Citation Nr: 0433143	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  97-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:  New York State Division of 
Veterans' Affairs






WITNESSES AT HEARING ON APPEAL

The appellant, C.W. and B.W.  



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran had active military service from March 1941 to 
November 1945.  He died in December 1996.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In December 1996, the veteran died as the result of a 
cardiac arrest due to adult respiratory distress syndrome and 
pneumonia while in a vegetative state after having suffered a 
massive stroke.  

3.  At the time of his death, service connection had been 
established for the residuals of a penetrating wound of the 
left arm, rated as 10 percent disabling; the residuals of a 
penetrating wound of the left thigh, rated 10 percent 
disabling; the residuals of a penetrating wound of the face 
with a compound comminuted fracture of the left mandible; and 
residual wound scars of the left forearm and hand and both 
buttocks, rated as no percent disabling.  The combined rating 
was 30 percent.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's death.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the instant case, the Board notes that the March 1997 RO 
decision was issued prior to the enactment of VCAA.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the May 
1997 Statement of the Case (SOC), October 1997 and February 
2004 Supplemental Statements of the Case (SSOC), and 
correspondence from the RO, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  

In particular, the Board notes an evidence development letter 
dated in September 2003 in which the veteran was advised of 
the type of evidence necessary substantiate her claim.  

In that letter, the appellant was also advised of her and 
VA's responsibilities under VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  

The Board also finds that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in apprising her 
as to the evidence needed to substantiate this claim, and in 
obtaining evidence to the extent possible under the 
circumstances, as required by VCAA.  Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended at 
38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


Entitlement to service connection for cause of death

The appellant essentially contends that the veteran's death 
was due to pneumonia with adult respiratory distress syndrome 
secondary to his service-connected retained shrapnel wound to 
the face and mouth area.  

At the time of his death, the veteran had been granted 
service connection for the residuals of a penetrating wound 
of the left arm, rated as 10 percent disabling; the residuals 
of a penetrating wound of the left thigh, rated 10 percent 
disabling; the residuals of a penetrating wound of the face 
with a compound comminuted fracture of the left mandible; and 
residual wound scars of the left forearm and hand and both 
buttocks, rated as no percent disabling.  The combined rating 
was 30 percent.  

The veteran was examined by VA in July 1946 when he 
complained of locking of the jaw at times.  He said that, 
once in a while, a knot appeared in the midline under the 
jaw.  If he pressed on it, it would go away and he could open 
his mouth again.  A small hard mass could be felt at the base 
of the tongue on the left.  The examiner questioned whether 
there was a foreign body in the duct of the salivary gland.  

A subsequent VA X-ray study showed a metallic foreign body 
embedded in the left side of the mandible.  It was noted to 
be unchanged in position since the previous examination.  

In support of her claim, the appellant has submitted medical 
records showing that the veteran had received treatment for 
strokes.  It is the appellant's contention that the strokes 
were caused by his service-connected retained shrapnel wound 
involving the face.  

In this regard, the Board notes that a December 1994 VA 
clinical record indicated that the veteran had suffered 
brainstem injuries, which left him in a comatose chronic 
vegetative state.  The evidence of record was negative for 
any indication that the veteran's cerebrovascular accident 
(CVA) was attributable to his service-connected shrapnel 
wound residuals.  

The Board notes that the veteran was diagnosed with pneumonia 
in an April 1996 VA treatment report.  The veteran presented 
with a history of aspiration pneumonia, and was determined to 
be in a vegetative state.  

In May of 1996, the veteran was treated for a variety of 
medical conditions including aspiration pneumonia, congestive 
heart failure, status post CVA, hypertension and diabetes 
mellitus.  At this time the veteran was orally intibated, 
placed on a mechanical ventilator, and treated with 
antibiotics.  

A July 1996 VA treatment note indicates that the veteran had 
been in a semi-vegetative state since suffering a large right 
cerebellar infarct extending into pons and additional brain 
stem infarct of the right side of the middle brain.  

In December 1996, a VA medical examiner noted that the 
veteran was hospitalized due to being in a vegetative state 
for the past two years secondary to a massive CVA.  The 
veteran died during this hospitalization.  

The examiner attributed the veteran's cause of death to that 
of cardiac arrest due to pneumonia with adult respiratory 
distress syndrome.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the appellant's claim.  As noted, the December 1996 
VA medical report establishes that the veteran's death was 
due to cardiac arrest with pneumonia and adult respiratory 
distress syndrome.  

In addition, the VA medical records clearly show that he had 
been in a vegetative state following a massive stroke for 
several years prior to his death.  However, there is no 
medical evidence of record that even suggests a correlation 
between any CVA and his service-connected shrapnel injury 
wound residuals of the face.  

In light of the fact that cardiac arrest was due to adult 
respiratory distress syndrome and pneumonia, rather than a 
service-connected disability or other event due to military 
service, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  

Although the appellant may believe that the veteran's 
pneumonia was related to his military service, she is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and her 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The medical evidence in this regard did show the presence of 
a retained metallic foreign body at the base of tongue on the 
left, but the X-ray evidence showed that this embedded in the 
mandible and unchanged in position.  

The Board notes that it has considered the possibility of 
obtaining an additional medical opinion that specifically 
addressed the issue of whether the cause of the veteran's 
death was related to his service-connected disability.  

However, in light of the nature and extent of the 
demonstrated shell fragment wound residuals and the medical 
records showing that his adult respiratory distress syndrome 
and pneumonia were due to long-time debility caused by 
systemic cardiovascular disease, any medical opinion would 
involve a resort to pure speculation.  

The Court has held that a medical opinion based on 
speculation, without supporting clinical evidence, would not 
provide the required degree of medical certainty and would be 
of little or no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Hence, the Board finds that further development in this case 
would serve no useful purpose.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



